Citation Nr: 0300323	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
July 1953.  He had 10 months prior service with the Army 
National Guard.  This case is before the Board of Veterans 
Appeals (Board or BVA) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

While the veteran initially requested a hearing before a 
member of the Board at the RO, he subsequently submitted a 
signed form indicating that he did not want to wait for 
the traveling section of the Board, and wished to elect an 
alternate form of hearing.  His preferred option was a 
hearing before a Hearing Officer at the RO; if not, his 
second choice was a hearing in Washington, D.C.  He was 
accorded a hearing before a hearing officer at the RO in 
March 2002, satisfying his request.


FINDING OF FACT

The veteran's pre-existing allergic rhinitis increased in 
severity during service. 


CONCLUSION OF LAW

Service connection for allergic rhinitis is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There was a significant change in the law just prior to 
the initiation of the claim now on appeal.  On November 9, 
2000, the President signed into law the Veteran's Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the pertinent mandates of the 
VCAA.  The case has been considered on the merits (and 
well-groundedness is not an issue).  The appellant was 
provided a copy of the decision explaining why his claim 
for service connection was denied.  By a statement of the 
case (SOC) in September 2001, various correspondence from 
VA dated in December 2000 and June 2002, and a May 2002 
supplemental statement of the case (SSOC), he was advised 
of the controlling law and regulations.  These 
communications clearly explained the veteran's rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  Furthermore, the SOC, SSOC, and the two letters 
from VA specifically advised him of his and VA's 
respective responsibilities in the development of the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
informed the veteran of the type of evidence needed to 
support the claim and offered to assist in the procurement 
of any identified private medical records.  The veteran 
has not identified any pertinent evidence not already on 
file.  Furthermore, the record is sufficient to address 
the claim at issue, and the veteran is not prejudiced by 
the determination below. 

Factual Background

There are no records on file showing medical treatment 
prior to service.

On the veteran's December 1951 examination prior to 
entrance into service it was noted that he had mild hay 
fever each spring.  In an associated December 1951 report 
of medical history, he indicated that he had a history of 
hay fever for which he had received medical treatment.  He 
also indicated that he had 10 jobs in the three years 
prior to service and had been unable to hold a job because 
of the hay fever.  The physician's summary noted only 
seasonal hay fever.  

A July 1952 record shows treatment at the U.S. Naval 
Hospital in San Diego, California, for symptoms of hay 
fever.  It was noted that the veteran had hay fever 
symptoms each spring and fall when he was living in 
Southern Idaho, and that these symptoms persisted since he 
came to San Diego in January, 1952.  Additional symptoms 
included right-sided frontal head pain and occasional 
boils, both of which reportedly coincided with periods of 
hay fever.  It was noted that the veteran slept on a 
feather pillow and that he thought that exposure to horse-
dander precipitated his symptoms.  It was noted that the 
veteran had taken medications including Benadryl, 
Pyribenzamine and Ephedrine.  Skin tests revealed positive 
reactions to pollens and mild questionably significant 
reactions to foods.  The recommendation included specific 
desensitization therapy and the use of a synthetic or 
nylon covered pillow.  It was suggested he continue on 
Pyribenzamine or Benadryl for relief of rhinitis symptoms.  
The diagnosis was rhinitis, allergic.  

The veteran was again treated for hay fever in May 1953.  
It was noted that he veteran had seasonal hay fever all of 
his life and that medications had provided little relief 
of the hay fever symptoms.  A June 1953 record documented 
treatment for symptoms including headaches, itching and 
burning eyes, and difficulty breathing at times.  As far 
as the veteran knew, he had trouble with allergies all of 
his life.  He stated that symptoms had diminished while he 
worked in Salt Lake City for a year prior to coming into 
the Marine Corps, but that symptoms returned and persisted 
since reporting to San Diego for Marine Duty.  The 
diagnosis was rhinitis, pollinotic, allergic, EPTE 
(existed prior to entrance).  It was noted that the 
veteran was unfit for service and that the condition was 
permanent.  Separation from the Marine Corps was 
recommended.  

A June 1953 report of a Board of Medical Survey noted the 
veteran's history of allergic rhinitis, his symptoms 
during service, and his symptoms at the time of the 
examination.  It was noted that short term relief was seen 
with chlortrimeton, but that the symptoms returned and 
there has been no change in his physical findings.  The 
conclusion was "It is the opinion of the Board that this 
patient suffers with a disability which renders him unfit 
for the U.S. Marine Corps, and that this disability did 
exist prior to enlistment and has not been aggravated by 
service."  The veteran was notified of the findings and 
conclusion on this report and the recommendation for his 
discharge.  The veteran indicated that he did not desire 
to submit a statement in rebuttal.    

Notes from a private physician, Dr. K, essentially show 
short entries indicating treatment for various conditions 
from 1963 to 1992.  An August 1964 record noted ongoing 
treatment for allergy and sinusitis.  A May 1968 record 
noted a prescription was given for hay fever.  Further 
treatment for allergies, hay fever, and cold symptoms was 
documented the early 1970s and 1980s.  A June 1992 record 
noted complaints of hay fever and a history of rare 
asthma.

The veteran submitted his claim for service connection for 
allergic rhinitis in November 2000.  In a December 2000 
statement he indicated that he started having excessive 
trouble with hay fever and allergies at the time he was 
assigned to Camp Matthews as a rifle instructor.  He 
stated that he developed open sores in his mouth, ears and 
nose, which he thought were allergic reactions to 
something on the firing range.  The symptoms reportedly 
continued after he was transferred to the Mare Island 
Naval Shipyard.  He stated that he wanted to continue with 
the service but was informed that he would not be able to 
re-enlist as they considered that his problems had 
escalated so much since he had been in the service that 
they would not consider him for re-enlistment.  The 
veteran reported that he was discharged during the 1950s,  
and that after service he was treated by a number of 
physicians who have since died.  He stated that he has not 
been able to retrieve all records from these physicians.  
The veteran concluded his statement by indicating that 
when he went into service he considered himself a healthy 
young man with a little sign of hay fever, and that at the 
time of his medical discharge he had sores and allergies 
which have continued to give him trouble to this day.    

At a March 2002 RO hearing, the veteran gave testimony 
indicating that he was treated for seasonal allergies 
prior to service and that he had polyps removed from his 
nose a few years before entering service.  He stated that 
while he had mild hay fever prior to service, his 
allergies were greatly aggravated during service.  He 
reported that during service that he started developing 
increased symptoms including nosebleeds, crusting sores in 
the nose and ears, puffy eyes that swelled nearly shut, 
and difficulty breathing.  He related that the aggravated 
symptoms persisted and led to his discharge from service.  

In an April 2002 statement the veteran's wife indicated 
that she witnessed the progression of the veteran's 
allergy symptoms during the time he was in service.  She 
stated that the veteran is still bothered by these 
symptoms today.

A VA outpatient treatment record dated in April 2002 shows 
that the veteran was seen for complaints of a long history 
of shortness of breath.  Pollen, dust and cold weather 
were reported to make the condition worse.  The diagnosis 
was stable allergic rhinitis.   

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury that was incurred in 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to 
have been aggravated during active service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Also, where there was merely a 
flare-up of the pre-existing condition, with no permanent 
increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, it is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Essentially, it is not in dispute that allergic rhinitis 
of some degree of severity preexisted service.  The 
veteran's claim is premised on a theory that the 
preexisting disability was aggravated in service. 

A June 1953 Medical Board determined that the veteran's 
allergic rhinitis was not aggravated by service.  The 
report specifically laid out the veteran's history of 
symptoms and indicated that there has been no change in 
the physical findings.  Pursuant to the Medical Board 
recommendation, he was discharged in July 1966.  The Board 
finds noteworthy in this scenario, however, that the 
veteran was totally asymptomatic on service entry 
(although his history of seasonal allergies was noted).  
During service the disability progressed to the point that 
there was less and less seasonal relief, that exposure to 
more and more allergens brought on symptoms, and that 
medication did not alleviate symptoms.  Although the 
Medical Board found there was no aggravation, it was 
recommended that the veteran be discharged as unfit for 
duty.  

Postservice medical and lay evidence establishes that the 
increases in impairment that became evident in service 
have persisted since the veteran's discharge from active 
duty.  Ongoing treatment is documented.  The evidence 
reasonably establishes that allergic rhinitis increased in 
severity during service.  Accordingly, service connection 
for allergic rhinitis based on the disability being 
aggravated in service is warranted.
ORDER

Service connection for allergic rhinitis is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

